Citation Nr: 1222693	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  93-05 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California
 
 
THE ISSUE
 
Entitlement to Service Disabled Veterans' (RH) Insurance under 38 U.S.C.A. § 1922.
 
(The issues of entitlement to service connection for kidney stones; entitlement to service connection for a skin disorder, claimed as eczema and psoriasis; whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus; whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a transurethral resection of the bladder neck and prostate with chronic cystitis; entitlement to service connection for a bladder and prostate disorder other than prostate cancer, to include residuals of a transurethral resection of the bladder neck and prostate with chronic cystitis, prostatitis or residuals thereof, and bladder tuberculosis or residuals thereof; and entitlement to a total disability rating based on individual unemployability are addressed in a separate decision.)
 
 
 
REPRESENTATION
 
Appellant represented by:   Disabled American Veterans
 
 
ATTORNEY FOR THE BOARD
 
David T. Cherry, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from April 1952 to September 1954.  He had additional service in the United States Army Reserve from November 1973 to July 1991 with periods of active duty for training and inactive duty training.
 
This matter comes before the Board of Veterans' Appeals (Board) from an October 1991 administrative decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC), located in Philadelphia, Pennsylvania.  The claims file was forwarded to the Board by the VA Regional Office (RO) in Los Angeles, California.
 
Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
 
 
REMAND
 
In November 1991, the Board received a notice of disagreement to a decision purportedly mailed on October 29, 1991, from the VA ROIC denying entitlement to Service Disabled Veterans' (RH) Insurance under 38 U.S.C.A. § 1922.  Later that month, the Board incorrectly forwarded the notice of disagreement to the VA RO in Los Angeles, California instead of the Philadelphia, Pennsylvania VA ROIC.  There is no indication in the available record that the notice of disagreement was in turn forwarded by the Los Angeles RO to the VA ROIC in Philadelphia.

The claimant has provided a statement to the effect that entitlement to  Service Disabled Veterans' (RH) Insurance under 38 U.S.C.A. § 1922 was denied in a decision postmarked October 29, 1991.  He arguably filed a timely notice of disagreement with VA, and there is no indication that appropriate action, to include the issuance of a statement of the case, took place thereafter.  Consequently, the Philadelphia VA ROIC must issue a statement of the case.  Manlincon v. West, 12 Vet. App. 242 (1999).
 
Accordingly, the case is REMANDED for the following action:
 
(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)
 
If a review of any separately maintained insurance file does not reveal appropriate action by VA following the receipt of the appellant's November 1991 notice of disagreement then, the ROIC in Philadelphia, Pennsylvania, must issue a statement of the case addressing the appellant's claim of entitlement to Service Disabled Veterans' (RH) Insurance under 38 U.S.C.A. § 1922 that was denied in a decision postmarked October 29, 1991.  The Veteran is hereby informed that the Board may exercise appellate jurisdiction only if he perfects an appeal in a timely manner.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).
 

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


